           Case 2:20-cv-00514-GMN-VCF Document 28 Filed 09/07/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      PATRIC LAMB,
4
                           Plaintiff,
5                                                        2:20-cv-00514-GMN-VCF
      vs.                                                ORDER
6     TARGET CORPORATION, a Foreign
      Corporation, DOES 1-20, and ROE BUSINESS
7
      ENTITIES 1-20,
8                          Defendant.
9

10          Before the Court is the Notice of Settlement (ECF No. 27).
11          Accordingly,
12          IT IS HEREBY ORDERED that the settlement conference scheduled for September 15, 2021, is
13   VACATED.
14          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
15   dismissal on or before November 8, 2021.
16

17          DATED this 7th day of September, 2021.
18                                                             _________________________
                                                               CAM FERENBACH
19                                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
